Citation Nr: 0430182	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  01-06 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston 
Salem, North Carolina


THE ISSUES

Whether the veteran's post-traumatic stress disorder (PTSD) 
is due to his own willful misconduct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision and a 
January 2001 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In the February 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD, and in the January 2001 administrative 
decision, the RO determined that the injuries sustained by 
the veteran, alleged as stressors in support of his PTSD, 
were not incurred in the line of duty.  

When the veteran's perfected appeal of his claim of service 
connection for PTSD was initially before the Board in October 
2002, it was remanded for further development and 
adjudication, which included notifying the veteran and his 
representative of the January 2001 administrative decision 
and providing the veteran with his appellate rights; he 
subsequently perfected an appeal of the latter claim.

When this case was again before the Board in July 2003, it 
was remanded for further development, which has been 
accomplished.  Because the RO has confirmed and continued the 
denial of the veteran's appeal, the case has been returned to 
the Board for further appellate consideration.  For reasons 
that will be explained in the body of this decision, the 
Board has recharacterized the issue as whether the veteran's 
PTSD is due to his willful misconduct while on active duty.

As a final preliminary matter, the Board notes that in his 
March 2003 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing before a Member of the 
Board (now known as a Veterans Law Judge).  In a signed June 
2003 statement, however, the veteran withdrew his request for 
a Board hearing.  


FINDINGS OF FACT

1.  The veteran was involved in multiple assaults, including 
a fight in February 1980 in which he sustained a nose injury; 
for these incidents he received Article 15 judicial 
punishment.

2.  The evidence of record shows that the veteran has PTSD 
that is related to the assaults that occurred while he was on 
active duty, including the February 1980 incident, which 
constituted willful misconduct on his part.  


CONCLUSIONS OF LAW

1.  The injuries sustained by the veteran while he was on 
active duty, including one in February 1980, were the result 
of his own willful misconduct and were not incurred in the 
line of duty.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.1 (m),(n), 3.301 (2003).

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for PTSD, including his challenge to the 
RO's administrative determination that the actions 
surrounding the alleged stressor, which the RO concluded 
constituted misconduct and was thus not in the line of duty 
and was outside of service, and that the requirements of the 
VCAA have been satisfied.

In a March 2001 letter, the RO notified the veteran of the 
evidence of record and the pertinent identified evidence it 
was attempting to associate with the claims folder.  In 
addition, the RO advised the veteran of the importance of 
identifying any other relevant evidence as well as of the 
impact of the VCAA on his claims.  The RO further informed 
the veteran of the evidence that he was responsible for 
submitting.  In the Board's October 2002 and July 2003 
remands, and in RO letters sent to the veteran in compliance 
with the Board's remand instructions, VA further notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  By 
way of these communications, VA gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); See Charles v. Principi, 16 Vet. App. 370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  Thus, the 
Board determines that any defect with respect to the timing 
of the VCAA notice requirement, as well as any error in not 
providing a single notice to the veteran in covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102 
(2004) (harmless error).

The Board notes that pursuant to the Board's October 2002 
remand, in January 2003, the veteran was afforded a formal VA 
psychiatric examination to determine the nature and extent of 
his PTSD and to obtain an opinion as to the etiology of this 
condition.  He and his representative have also been provided 
with Statements of the Case (SOCs) and Supplemental 
Statements of the Case (SSOCs) that discussed the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notified them of the evidence needed by the 
veteran to prevail on the claim.  

Moreover, in response to these remands, complete copies of 
the veteran's service medical and personnel records were 
associated with the claims folder, together with voluminous 
private and VA treatment for the veteran's psychiatric 
disability.  In this regard, the Board points out that in the 
July 2003 remand, the Board indicated that at the time of the 
October 2002 remand, the claims folder contained a signed, 
August 1980 statement regarding the February 1980 incident 
prepared by the veteran's Company Commander.  The Board 
indicated that that statement was no longer of record and 
remanded the matter to obtain that document.  On remand, in 
an April 2004 rating action that was issued to the veteran as 
part of the SSOC dated later that same month, the RO 
acknowledged the Board's remand instruction but concluded 
that the purported August 1980 statement was in fact the 
April 1980 statement that was already of record.  Further, in 
an April 2004 statement, the veteran reported that he had no 
additional evidence to submit, i.e., he had submitted 
everything in his possession.  See 38 C.F.R. § 3.159(b).  In 
light of the foregoing, the Board finds that there is no 
identified evidence that has not been accounted for, and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Moreover, as will be addressed below, no reasonable 
possibility exists that addition assistance will aid in the 
veteran in establishing service connection for PTSD.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  




Background and Analysis

The veteran and his representative contend, in substance, 
that service connection is warranted for PTSD because he 
suffers from that condition as a consequence of several 
assaults that took place while he was on active duty.  In 
addition, in June 2004 written argument, his representative 
cites the Court's decisions in Suozzi v. Brown, 10 Vet. App. 
307 (1997) and Pentecost v. Principi, 16 Vet. App. 124 (2002) 
for the proposition that VA employed too high a standard of 
corroboration for the veteran's claimed stressors.  

As noted in the introduction, in the January 2001 
administrative decision, the RO determined that the injuries 
incurred in February 1980, which were asserted as stressors 
in support of his PTSD claim, were the result of the 
veteran's willful misconduct and thus were not incurred in 
the line of duty.  Thus, this case turns on whether the 
claimed stressors supporting the veteran's PTSD claim 
occurred in the line of duty.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1131 (West 2002).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).  If the 
claimed stressor is unrelated to combat, as is the case here, 
a veteran's lay testimony regarding the inservice stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  
See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Direct service connection may be granted only when a 
disability was incurred in or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.301(a) (2003).  "In line of duty" means an 
injury or disease incurred or aggravated during active 
service unless the result of the veteran's own misconduct.  
38 C.F.R. § 3.1 (m) (2003).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge or wanton 
and reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2003).

When determining entitlement to service-connected benefits, 
the simple drinking of alcoholic beverage is not in and of 
itself willful misconduct.  However, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability, the 
disability will be considered the result of the veteran's 
willful misconduct.  38 C.F.R. § 3.301(b) and (c)(2) (2003).  
Although the consumption of alcohol, in and of itself, does 
not per se constitute willful misconduct, it does if it is 
later determined that it was the proximate cause of injury.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, the veteran alleges that he suffers from PTSD 
as a result of several assaults in service.  In his August 
1997 statement, he alleged that two fellow servicemen 
attacked him, breaking his nose, and that they held him 
upside down out of a third-story window and threatened to 
drop him because they thought he was a "narc" working for a 
Criminal Investigation Division (CID).  The veteran maintains 
that this incident caused the onset of his PTSD.  In his 
August 2001 Substantive Appeal, the veteran added, 
essentially, that certain events from his childhood 
(discussed below) also caused him to develop a psychiatric 
disorder, but that the events surrounding his broken nose 
during service aggravated this condition.  

The veteran's service medical records reflect that, in 
February 1980, the veteran, characterized as an assault 
victim, was seen with a fractured nose and laceration to the 
nose, and multiple facial bruises.  The laceration was 
sutured and he was released to military police.  Later that 
month, however, the veteran denied sustaining an injury to 
his nose, but was noted to have had odor of alcohol on his 
breath; the assessment was that he had a re-injury.  An entry 
dated the following day reflects that an examiner diagnosed 
him as having probable alcoholism.

In a report of accidental injury (VA Form 21-4176) completed 
by the veteran during the course of this appeal, he indicated 
that at the time of the in-service incident (February 1980) 
he was in his barracks room drinking with other servicemen 
when he was accused by one of working for CID.  According to 
the veteran, this serviceman, thinking the veteran was going 
to report his drug usage, followed the veteran from the room, 
attacked him by punching and kicking him, and broke his nose.  
The veteran stated that the serviceman who attacked him was 
given non-judicial punishment and that he was unsure whether 
military police were involved.  

In its role as a finder of fact, the Board concludes that a 
review of the contemporaneous evidence suggests a different 
scenario.  Specifically, in a statement regarding the 
incident signed in April 1980, the veteran's Company 
Commander reported that the veteran suffered a broken nose in 
a fight with a fellow serviceman, that he had been drinking 
heavily, and that the fight occurred in the other 
serviceman's room.  The officer noted that the veteran had a 
portion of a suspended sentence on a previous violation 
lifted due to this misconduct, and that he was placed in the 
CDAAC (Community Drug and Alcohol Assistance Center) 
following the incident.  

Further, the Board observes that a careful review of the 
veteran's personnel records demonstrate a pattern of similar 
behavior.  For example, in January 1979 he was cited for 
striking a fellow serviceman; the veteran received an Article 
15 both in January and April 1980 for being drunk and 
disorderly, and after failed attempts to rehabilitate the 
veteran (for alcohol abuse) the military ultimately 
determined that in the best interest of the Army he be 
discharged.  These records show that his drinking problem was 
highlighted by the fact that he involved himself in verbal 
and/or physical confrontations with others nearly every time 
he drank too much.  

In statements dated in July 1980 by the veteran's First 
Sergeant (NCO) and two direct superior officers, each 
reported that the veteran had been involved in instigating 
several fights in the billets during after duty hours and 
that he had a serious alcohol problem.  Although the records 
indicate that the veteran's job performance was fair and 
consistent, his off duty behavior was a serious problem and 
these superior officers recommended that he be discharged; 
indeed, his Commanding Officer recommended that he be 
discharged because he was a rehabilitation failure.

Turning to the relevant medical evidence of record, the Board 
notes that records from the Southeastern Center for Mental 
Health, Developmental Disabilities, & Substance Abuse Service 
(Southeastern), dated from July 1990 to December 2001, show 
that in October 1996, the veteran was diagnosed as having 
PTSD; although the cause of the disorder is not specifically 
indicated, the examiner noted that the veteran indicated that 
he was sexually abused as a child and on mental status 
examination it was noted that he has intrusive dreams of 
these incidents; there is no mention of the veteran's 
military service.

A report, dated in November 1996, reflects that the veteran 
stated that he had been depressed since childhood and had 
suffered from intrusive thoughts and memories.  The veteran 
reported that he was sexually and physically abused as a 
child.  The mental status examination revealed that he had 
intrusive thoughts related to past abuse; the diagnoses were 
depression and PTSD.  

A March 1997 individual counseling record shows that the 
veteran reported suffering from bad memories relating to his 
childhood.  A counseling record, dated in August 1997, 
reflects the veteran's contention that his military 
experiences, and specifically being accused of working for 
CID, being threatened and assaulted that had contributed to 
his depression.  

In November 1997, the RO received a statement from C. Ahmann, 
a clinical social worker at Southeastern, who stated that the 
veteran suffered from severe PTSD as well as recurrent major 
depression; she noted that the veteran reported trauma during 
his childhood and related that during military service he 
felt tremendous panic, helplessness, and fear for his life.  
Ms. Ahmann indicated that these traumas led to intense 
suffering.

At a July 2000 hearing, the veteran testified that while 
stationed in Germany, he had had his life threatened because 
other soldiers thought he was an undercover criminal 
investigator.  The veteran described the experience as a 
nightmare, and reiterated that he was physically beaten and 
held outside of a window three floors from the ground, and 
that he did not believe he would make it back home alive.  He 
reported that his teeth were knocked out one occasion and he 
had suffered a broken nose.  The veteran stated that his 
military experiences caused him to suffer from depression, 
and reported that he had not reported his symptoms or sought 
treatment because he believed his symptoms would go away 
after he left Germany and returned home. 

In a July 2000 letter, T. Rawley, a counselor with 
Southeastern, wrote that the veteran has been dealing with 
PTSD since his involvement with that facility.  In November 
2001, Dr. K. Bowman of Southeastern examined the veteran, and 
indicated that he suffered from depression and PTSD (noted to 
be "clinically improved"), and stated that the veteran had 
a "history of PTSD, having apparently been severely 
assaulted in the military in 1980 and developed PTSD symptoms 
after that."  

As noted in the introduction, when this case was initially 
before the Board in October 2002, it was remanded for further 
development and adjudication.  In compliance with the Board's 
October 2002 remand instructions, in January 2003, the 
veteran was afforded a formal VA psychiatric examination.  
The psychiatrist who performed the examination indicated that 
he had reviewed the veteran's claims folder.  The physician 
noted that the veteran's reported stressors were the February 
1980 assault, in which he had sustained a broken nose, and an 
incident when the veteran reportedly was hung outside a 
third-story window.  The examiner, based on his review of the 
records and his interview of the veteran, diagnosed him as 
having chronic PTSD and major depression with psychotic 
features.  

With respect to the PTSD diagnosis, the physician stated 
that, based on his review of the veteran's the medical 
records and his physical examination of the veteran, it was 
his opinion that the veteran's PTSD was secondary to assault 
by another soldier.  In offering this assessment, the 
psychiatrist reasoned that the veteran's prompt discharge 
from service supported the credibility of the veteran's 
account.  He also commented that, in his opinion, the 
veteran's "serious substance abuse" did not occur until 
after he was discharged from the military.

In light of the January 2003 VA examiner's assessment, there 
is medical evidence linking the incidents that occurred while 
the veteran was on active duty, i.e., the fight that resulted 
in his nose injury and the report of him being hung outside a 
third-story window to his PTSD.  The Board also notes that 
the statement made by Dr. Bowman to the effect that the 
veteran was "severely assaulted" in service and has had 
PTSD symptoms since that time, although the Board observes 
that this latter diagnosis was clearly based on a history 
given by the veteran and did not include a review of his 
claims folder.  

In any event, even if the Board concedes that the incidents 
in service were stressors that led to the development or 
aggravation of PTSD, these incidents were clearly the result 
of the veteran's own willful misconduct, as that term is 
defined above.  The veteran had been drinking heavily, had a 
propensity to engage in physical confrontations when 
drinking, and his Commanding Officer indicated that his 
broken nose was sustained in a fight as opposed to an 
unprovoked attack.  Indeed, although as the RO observes no 
line of duty investigation report is available, the veteran's 
service personnel records contain a report of charges filed 
by his Commanding Officer with a conviction under Article 15 
for the events surrounding the claimed stressor.  As such, 
because the actions surrounding the alleged stressor in and 
of themselves constitute misconduct for which he received 
judicial punishment under Article 15, they are outside the 
scope of service and thus cannot support a claim of service 
connection for PTSD.  Further, given the many other 
indications in the service personnel records showing the 
veteran's pattern of willful misconduct while drinking and 
the recommendations of his NCO and superior officers, the 
Board must conclude that these stressors took place outside 
the line of duty.

Further, given the contemporaneous statements and other 
personnel records discussed above documenting the veteran's 
drinking and prior actions, the Board finds that the willful 
misconduct of the veteran was the cause of the injuries 
incurred, which in turn is what has allegedly caused (or 
aggravated) his PTSD.  38 C.F.R. § 3.1(n) (2003).  Therefore, 
these injuries/stressors were not incurred in line of duty.  
38 C.F.R. § 3.1(m) (2003), and service connection for PTSD is 
therefore not warranted.

The Board notes that it has considered the statement made by 
the veteran, noted in his Substantive Appeal, to the effect 
that his Commanding Officer's statement was incorrect; 
however, the Board finds that more weight must be given to 
the Commanding Officer's report because it was 
contemporaneous in nature, thorough, and consistent with that 
veteran's other actions in service, as compared to the 
veteran's unsubstantiated account of the events leading to 
his broken nose and being hung outside a third-story window.  

These findings by the Board are bolstered by the fact that 
the veteran has given somewhat inconsistent and wholly 
unsubstantiated accounts of these and other events.  
Specifically, and as noted above, at one point he alleged 
that he was attacked by two servicemen, while at other times 
he has indicated that he was attacked by a single serviceman.  
In addition, he has indicated that he was attacked in or 
while leaving his room, and at other times added that he was 
dangled out of a window.  Moreover, although the veteran 
testified in July 2000 that his teeth were knocked out, the 
service medical records are completely negative regarding 
missing teeth.  In any event, giving more weight to these 
unsubstantiated and inconsistent accounts proposed would 
require the Board to engage in speculation.  

In sum, there is no basis in the record to question the 
reliability of the Commanding Officer's statement regarding 
the events surrounding the veteran's broken nose.  There is, 
however, ample basis to question the reliability of the 
veteran's version.  Given the inconsistencies of the 
veteran's statements and the fact that he was reported to 
have been drinking heavily at the time of the fight and at 
many other times during service, (indeed, he was 
involuntarily referred to CDAAC) for counseling and alcohol 
rehabilitation), the Board does not find the veteran's 
statements with respect to the incidents to be credible.  
Although the Board reiterates that even though a VA 
psychiatrist has diagnosed the veteran as having PTSD related 
to due to his corroborated stressors that occurred while he 
was on active duty, because the stressors constituted willful 
misconduct on the part of the veteran, the stressors were 
outside the scope of the veteran's service, and therefore 
cannot support a claim of service connection for PTSD.  

In reaching this determination, the Board notes that it is 
sympathetic to the veteran's current situation; however, the 
governing law dictates that compensation benefits are not 
payable for any disability due to the veteran's own willful 
misconduct and therefore not incurred in the line of duty, 
and based on the findings above, such is the case in this 
instance.  

As a final point, in light of the Board's determination, in 
which it does not challenge the occurrence of the veteran's 
claimed stressors, his citation to the Court's decisions in 
Suozzi and Pentecost for the proposition that VA employed too 
high a standard of corroboration for the veteran's claimed 
stressors is unavailing.




ORDER

As the reported stressors supporting the claim of service 
connection for PTSD are due to willful misconduct, service 
connection for PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



